DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species 6, Embodiment 6, Fig. 3A, claims 17-19 and 21-37 in the reply filed on May 18, 2022 is acknowledged.  Claims 1-16 and 20 have been cancelled by the Applicant.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 27 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (Wu) (US 2020/0365525 A1 now US 10,861,799 B1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claims 17, 27 and 32, Wu (See entire reference) discloses the Applicant’s claimed invention.

Claim(s) 17-19 and 21-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 2019/0237412 A1).
	In regards to claim 17, LEE (Figs. 7, 8, 10, 11) discloses a method for forming a semiconductor device package (Figs. 7, 8, 10, 11), comprising: bonding a first package component (items 130A, 130B) and a second package component (items (130C, 130D) to a substrate, wherein the first and second package components (items 130A, 13B and 130C, 130D) are different types of electronic components that provide different functions (SRAM, DRAM, flash, PRAM, FeRAM, MRAM, HBD, paragraph 63); and attaching at least one dummy die (items 150A, 150B) to the substrate, wherein the dummy die (items 150A, 150B) is located between the first and second package components (items 130A, 13B and 130C, 130D) and is electrically isolated from the substrate (item 110).
	In regards to claim 18, LEE (Figs. 7, 8, 10, 11) discloses further comprising disposing an underfill element (item 161) between the substrate (item 110), the first package component(items 130A, 130B), the second package component (items (130C, 130D), and the dummy die (items 150A, 150B), wherein the dummy die (items 150A, 150B) has a greater modulus of elasticity than the underfill element (item 161), wherein a material of the dummy die (items 150A, 150B) comprises silicon, copper or stainless steel (paragraph 30).  Examiner notes that LEE discloses some of the same materials for the dummy die and underfill as the Applicant’s disclosure and would share the same characteristics.
	In regards to claim 19, LEE (Figs. 7, 8, 10, 11) discloses wherein the underfill element (item 161) is disposed after the first package component (items 130A, 130B), the second package component (items (130C, 130D), and the dummy die (items 150A, 150B) are bonded to or attached to the substrate (item 110).
	In regards to claim 21, LEE (Figs. 7, 8, 10, 11) discloses wherein the dummy die (items 150A, 150B) is substantially free of any functional circuitry (paragraph 26).
	In regards to claim 22, LEE (Figs. 7, 8, 10, 11) discloses wherein there is a first gap formed between the first and second package components (items 130A, 130B and 130C, 130D) and extending in a first direction, and the dummy die (items 150A, 150B) extends in the first direction with a second gap formed between the dummy die (items 150A, 150B) and the first package component (items 130A, 130B) and a third gap formed between the dummy die (items 150A, 150B) and the second package component (items 30C, 130D), wherein the second and third gaps are smaller than the first gap.
	In regards to claim 24, LEE (Figs. 7, 8, 10, 11) discloses further comprising: disposing a plurality of electrical connectors (items 112, 116, 132) between the first package component (items (130A, 130B) and the substrate (item 110) and between the second package component (items (130C, 130D) and the substrate (item 110); disposing an attaching structure (item 152) between the at least one dummy die (items 150A, 150B) and the substrate (item 110); and forming an underfill element (item 161) to surround the electrical connectors (items 112, 116, 132) and the attaching structure (item 152).
	In regards to claim 25, LEE (Fig. 10) discloses wherein the underfill element (item 161) extends up along sidewalls of the dummy die (item 150A), and a top surface of the dummy die (item 150A) is exposed from the underfill element (item 161).
	In regards to claim 26, LEE (Fig. 10) discloses wherein the dummy die (items 150A, 150B) has a greater modulus of elasticity than the underfill element (item 161).  Examiner notes that LEE discloses some of the same materials for the dummy die and underfill as the Applicant’s disclosure and would share the same characteristics.
	In regards to claim 27, LEE (Figs. 7, 8, 10, 11) discloses a method for forming a semiconductor device package (Figs. 7, 8, 10, 11), comprising: bonding a first package component (items (130A, 130B) and a second package component (items 130C, 130D) to a substrate (item 110), wherein the first and second package components (items 130A, 130B and 130C, 130D) are different types of electronic components that provide different functions (SRAM, DRAM, flash, PRAM, FeRAM, MRAM, HBD, paragraph 63); and attaching at least one dummy die (items 150A, 150B) to the substrate (item 110), wherein the dummy die (items 150A, 150B) is located between the first and second package components (items 130A, 130B and 130C, 130D) and is electrically isolated from the substrate (item 110), wherein a coefficient of thermal expansion (CTE) of the dummy die (items 150A, 150B) is similar to that of the substrate (item 110, paragraph 26).
	In regards to claim 29, LEE (Figs. 7, 8, 10, 11) discloses wherein the dummy die (items 150A, 150B) is substantially free of any functional circuitry (paragraph 26).
	In regards to claim 30, LEE (Fig. 10) discloses disposing an underfill element (item 161) between the substrate (item 110), first package component (items 130A, 130B), the second package component (items (130C, 130D), and the dummy die (items 150A, 150B), wherein the dummy die (items 150A, 150B) has a greater modulus of elasticity than the underfill element (item 161).  Examiner notes that LEE discloses some of the same materials for the dummy die and underfill as the Applicant’s disclosure and would share the same characteristics.
	In regards to claim 31, LEE (Fig. 10) discloses wherein the dummy die (items 150A, 150B) is buried in the underfill element (item 161), and top surfaces of the first and second package components (items 130A, 130B and 130C, 130D) are exposed from the underfill element (item 161).
	In regards to claim 32, LEE (Figs. 7, 8, 10, 11) discloses a method for forming a semiconductor device package, comprising: bonding a first package component (items 130A, 130B) and a second package component (items 130C, 130D) to a substrate (item 110), wherein a first gap is formed between the first and second package components (items 130A, 130B and 130C, 130D); and attaching at least one dummy die (items 150A, 150B) to the substrate (item 110), wherein the dummy die (items 150A, 150B) is located in the first gap and separated from the first and second package components (items 130A, 130B and 130C, 130D), and is electrically isolated from the substrate (item 110).
	In regards to claim 33, LEE (Figs. 7, 8, 10, 11) discloses wherein the first gap extends in a first direction, and the dummy die (items 150A, 150B) has a lengthwise direction extending in the first direction.
	In regards to claim 35, LEE (Figs. 7, 8, 10, 11) discloses further comprising: disposing a plurality of electrical connectors (items 112, 116, 132) between the first package component (items (130A, 130B) and the substrate (item 110) and between the second package component (items (130C, 130D) and the substrate (item 110); disposing an attaching structure (item 152) between the at least one dummy die (items 150A, 150B) and the substrate (item 110); and forming an underfill element (item 161) to surround the electrical connectors (items 112, 116, 132) and the attaching structure (item 152), wherein the dummy die (items 150A, 150B) has a greater modulus of elasticity than the underfill element (item 161).  Examiner notes that LEE discloses some of the same materials for the dummy die and underfill as the Applicant’s disclosure and would share the same characteristics.
	In regards to claim 37, LEE (Figs. 7, 8, 10, 11) discloses wherein the dummy die (items 150A, 150B) is substantially free of any functional circuitry (paragraph 26).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2019/0237412 A1) in view of Yu et al. (Yu) (US 2018/0138101 A1).
	In regards to claim 23, LEE does not specifically disclose wherein the at least one dummy die includes a plurality of dummy dies, and the dummy dies are arranged in the first direction.
	Yu (Figs. 12, 13 and associated text) discloses wherein the at least one dummy die (item 106) includes a plurality of dummy dies (item 106), and the dummy dies (item 106)are arranged in the first direction.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of LEE with the teachings of YU for the purpose of reducing warpage (paragraph 37), since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179).
	In regard to claim 34, LEE (Figs. 7, 8, 10, 11) discloses the second package component (items 130C, 130D) is a memory die (SRAM, DRAM, flash, PRAM, FeRAM, MRAM, HBD, paragraph 63), but does not specifically disclose wherein the first package component is a system-on-chip (SOC) die.
	Yu (Figs. 12, 13 and associated text) discloses wherein the first package component (item 68) is a system-on-chip (SOC) die (paragraph 35).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of LEE with the SoC die of Yu for the purpose of integration.
Claims 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2019/0237412 A1) in view of Shih et al. (Shih) (US 2016/0358865 A1).
	In regards to claims 28 and 26, Lee does not specifically disclose wherein the dummy die is bulk metal, with the entirety formed of a homogeneous high-modulus material, and the high-modulus material comprises copper or stainless steel.
	Shih (paragraph 30, Figs. 7, 8 and associated text) discloses wherein the dummy die (item 420b) is bulk metal (paragraph 30), with the entirety formed of a homogeneous high-modulus material, and the high-modulus material comprises copper or stainless steel.  Examiner takes the position that the broad teaching of the dummy chip could be made of metal encompasses all metals.
	It would have been obvious to modify the invention to include dummy die made of a high-modulus material such copper or stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 26, 2022